IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-258-CV



OIL WELL DEVELOPMENT COMPANY,

	APPELLANT

vs.



KYLE NICHOLS,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT

NO. 92-03898, HONORABLE JAMES R. MEYERS, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed an agreed motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Dismissed on Agreed Motion
Filed:  November 24, 1993
Do Not Publish